—Order, Family Court, New York County (Mary Bednar, J.), entered January 13, 1995, which denied respondent mother’s motion to vacate a prior order (same court and Judge), entered December 7, 1994, upon her default, awarding custody of the parties’ child to petitioner-father, unanimously affirmed, without costs.
Family Court, which was intimately familiar with respondent’s persistent pattern of tardiness and absences, having presided over this and related proceedings between these parties for several years, properly rejected respondent’s unsubstantiated excuse that she did not appear on the adjourned date of the custody hearing because of a mistaken belief that it had been adjourned to the day before (see, Matter of Male J., 214 AD2d 417). Nor did respondent show a meritorious defense, the *168totality of the circumstances in this case amply demonstrating that the change in custody was in the best interests of the child (see, Allen v Farrow, 197 AD2d 327, 333, appeal dismissed sub nom. Matter of Woody A. v Maria V. F., 84 NY2d 864, citing Eschbach v Eschbach, 56 NY2d 167, 172). We have considered respondent’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.